DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1 and 16, claiming a dishwasher comprising a cabinet including a washing tub; a basket inside the washing tub; a roller device configured to withdraw the basket from the washing tub, wherein the roller device includes: a shaft unit including a shaft; a plurality of balls configured to rotate along an outer circumferential surface of the shaft; a roller rotatably coupled to the shaft and including a plurality of seating portions spaced apart from each other to seat the plurality of balls, a coupling member configured to connect the roller and the shaft; wherein at least one of the plurality of seating portions receives two or more of the plurality of balls, wherein the two or more balls are disposed adjacent to each other without a separator therebetween in the at least one seating portion.
The prior art fails to disclose or make obvious the limitations of claim 18, claiming a roller device comprising: a plurality of balls; a shaft unit including a shaft including a cylindrical shape such that the plurality of balls rotate along an outer circumferential surface thereof; a roller rotatably coupled to the shaft and including a plurality of seating portions spaced apart from each other to seat the plurality of balls; and a coupling 
The closest prior art of record is that of U.S. Patent Application Publication No. 20180256006 to Nowell, Jr. et al (Nowell).  Nowell teaches a dishwasher along with roller device thereof comprising a cabinet including a washing tub; a basket inside the washing tub; a roller device configured to withdraw the basket from the washing tub, wherein the roller device includes: a shaft unit including a shaft; a plurality of balls configured to rotate along an outer circumferential surface of the shaft; a roller rotatably coupled to the shaft and including a plurality of seating portions spaced apart from each other to seat the plurality of balls, a coupling member configured to connect the roller and the shaft.  Nowell does not teach wherein at least one of the plurality of seating portions receives two or more of the plurality of balls, wherein the two or more balls are disposed adjacent to each other without a separator therebetween in the at least one seating portion.
The advantage of the current invention over that of the prior art to Nowell is that by having one of the plurality of seating portion receiving two or more of the plurality of balls wherein the balls are disposed adjacent to each other with a separator therebetween allows for: 1) decreasing the manufacturing time of the roller device, 2) improving the ease of assembly, and 3) enhancing the rolling performance and reducing noise of operation by optimizing drag/friction wherein separately spaced balls as in the prior art to Nowell excessively enhance performance thereby causing difficulty with maintaining the basket/device in the withdrawn state, as desired by a user, wherein the current invention prevents this condition.
Since claims 1, 16, and 18 are allowed, claims 2-15, 17, and 20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711